Putnam, J.:
In the opinion of Englar v. Offutt, Trustee (70 Md. 78-85) it is said : “ The principle upon which trust funds may be traced, when attempted to be misapplied, or where they have been converted into other property, or become mixed with other funds belonging to the trustee or fiduciary, is a very plain one, and all the difficulty that is found to exist is in matters of fact and in identifying the fund. So long as a trust fund can be traced, the court will always attribute the ownership thereof to the cestui que trust, and will not allow the right to be defeated by the wrongful act of the trustee or fiduciary in mixing or confusing the trust fund with funds of his own, or even those of a third party. The true owner of a fund traced to the possession of another has a right to have it restored, not as a debt due and owing, but because it is his property wrongfully withheld from him. And it can make no manner of difference whether the fund be traced into a bank account, the possession of an individual, or into the hands of a firm composed of many individuals, if the essential facts are shown by which the identification of the fund can be established and no superior rights of innocent third parties have intervened.” The doctrine thus stated is well settled. (National Bank v. Insurance Co., 104 U. S. 54; Importers & Traders’ National Bank v. Peters, 123 N. Y. 272, and authori*18ties cited in the opinion; Cook v. Tullis, 18 Wall. 332; People v. Bank of Dansville, 39 Hun, 187; Matter of Mumford, 5 N. Y. St. Repr. 303; 27 Am. & Eng. Ency. of Law [1st ed.], 250, and authorities cited; Holmes v. Gilman, 138 N. Y. 369, 376 ; Baker v. N. Y. Nat. Ex. Bank, 100 id. 31; Van Alen v. American National Bank, 52 id. 1.)
Matter of Greene's Estate (20 N. Y. Supp. 94) Ransom, Surrogate, in an able opinion, reached the conclusion that “ if money comes into the hands of a person as a trust fund, and is placed by him, together with other sums, to his own credit in a bank, and he dies . insolvent, leaving a larger sum than the amount of the trust fund to his credit, the cestui que trust can follow the trust fund into the money left on deposit, and recover the amount thereof as against the personal representatives of the trustees.” The authorities fully sustain the doctrine thus stated by the learned surrogate, and the situation is the same, whether a trustee deposits the trust funds together with his own in a bank, or in any other manner mingles the trust property with his own.
Applying the principle established by the authorities above cited to the case under consideration, we are of the opinion that the referee reached a correct conclusion. It is conceded that the deceased trustee in 1890 received the sum of $9,364.80 as a trust fund. On that sum he paid interest to the petitioner up to the time of his death. This was an admission on his part as against the administrators that the whole trust fund up to that time remained in his hands, although it appears that $4,650.56 thereof was not kept separate from his individual property.
It has been held in some cases that a cestui que trust cannot reach the trust property where it has been so commingled with the individual property of the trustee that it cannot be distinguished or traced ; that in such a case the cestui que trust stands in no better position than a creditor of a trustee; that to reach trust property in the hands of a trustee, the cestui que trust must be able to show the property he seeks to reach to be his property. (See Hart v. Bulkley, 2 Edw. Ch. 70.)
The true doctrine in that regard is stated in Matter of Cavin v. Gleason (105 N. Y. 256, 262): “ A court of equity in pursuing the inquiry and in administering relief is less hampered by technical *19difficulties than a court of law, and it may be sufficient to entitle a party to equitable preference in the distribution of a fund in insolvency, that it appears that the fund or property of the insolvent remaining for distribution includes the proceeds of the trust estate, although it may be impossible to point out the precise thing in which the trust fund has been invested, or the precise time when the conversion took place.” (And see Atkinson v. Rochester Printing Co., 114 N. Y. 168, 175.)
Within the case of Matter of Cavin v. Gleason (supra) the petitioners sufficiently established the fact that the money which came into the hands of the administrators included the proceeds of the trust estate. It was not questioned but that he received of the trust estate $9,364.80 in 1890, and continued to pay the interest thereon to the petitioner up to the time of his decease, thus showing that the property he left on his decease included the trust funds in question. As suggested in the case cited, it was not necessary to show the precise thing in which the trust fund has been invested, or the precise time when the conversion took place. As said in McLeod v. Evans (66 Wis. 401-409): “We do not understand that it is necessary to trace the trust fund into some specific property in order to enforce the trust. If it can be traced into the estate of the defaulting agent or trustee, this is sufficient.”
In Houghton v. Davenport (74 Maine, 590, 596) it was said: “ The mere act of commingling different moneys does not necessarily prevent identification. It may make it difficult. The question is met in 2 Perry’s Trusts (second ed.), § 837, thus: ‘ If trust money is mixed in the same parcel with the trustee’s OAvn money, it may be said that the trust money has run into the general mass and has become absorbed, and that the cestui que i/rust has no lien; but such cannot be the case. Although every identical piece of coin cannot be ascertained in a given mass, yet there being so much trust money in the parcel, the cestui que trust is entitled to so much of it. If a trustee deposits trust moneys in bank to his own credit, the court will disentangle the accounts, and give the oestuis que t/rust what belongs to them.’ This doctrine has lately undergone a most exhaustive and masterly examination in England in the case of Knatchbull v. Hallett (In Re Hallett's Estate) L. R., 13 Chan. Div. 696. And that case, in turn, and its doctrines have been elaborately con*20sidered and emphatically endorsed in the later case of National Bank v. Insurance Co., 104 U. S. 54. In the English case it is determined that, if money held by a trustee has been paid into his private account at his bankers, the cestui que trust can follow it, and has a charge on the balance in the bankers’ hands. It was further held that the rule attributing the first drawings out to the first payments in, does not apjily, excepting as between the moneys of different cestuis que trust, whose moneys are commingled by the common trustee, and that, as between the individual funds and trust funds, the drawer must be taken to have drawn his own money in preference to the trust money.”
Again, as suggested above, in 1890 the deceased received the trust fund in question. At some period between that day and his death, he mingled a part of it with his own property. Although thus mingled, it remained a trust fund. It is not to be presumed that he afterwards used such fund for his personal expenses, but that he preserved it for the purposes of the trust. In Knatchbull v. Hallett (In Re Hallett's Estate) (L. R. [13 Ch. Div.] 696) it was said that where one holding trust money deposits it at a bank with his own, and afterwards draws out money by check in the ordinary way, it will be presumed that he drew out his own and not the trust money. So in this case, the fund being shown in the hands of the trustee, and being by him mingled with his own fund, it should be assumed that whatever- money or property was used by the trustee after such commingling was his own, was not the trust fund, and that such fund remained in his hands, forming a part of the sum now in the possession of his administrators.
Under the authorities referred to, the petitioners having shown that the fund in question went into the hands of the deceased trus-' tee, and that he continued to pay interest thereon until the time of his death, sufficiently established the fact that the whole fund was at that time in the possession of the trustee, although a portion of it was not kept separate from his individual property.
Our conclusion is that the order should be affirmed, with ten dollars costs and disbursements.
All concurred.
Order affirmed, with ten dollars costs and disbursements.